Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


    PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/796,795
Filing Date: October 28, 2017
Appellant(s): Oliver Pell et al,



__________________
Patent Agent, Jorge A Kina, Reg. No. 74,241
For Appellant


EXAMINER’S ANSWER



10/29/2021 appealing from the Office action mailed 03/26/2021.





















(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/19/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Arguments
IV. Argument 
- Subject matter eligibility 35 USC 101 -
	A. Claims 1-2, 4-6, 13-14, and 16-20 are directed to eligible subject matter
	i. The claims do not recite an abstract idea.

- Step 2A prong one: Certain Methods of Organizing Human Activities -
Brief 10/29/2021 p.7 last ¶ - p.8 ¶1 argues that broadest reasonable interpretation does not mean broadest possible interpretation, and that Claim 1 does not manage whether the user would contact or would not contact an entity, but rather determines a likelihood of the users to contact or not to contact the entities. The claims do not recite the features regarded by the examiner as a behavior, an interaction, or a social activity.
	Examiner fully considered the argument but respectfully disagrees but respectfully disagrees with the Examiner pointing to Final Act 03/26/2021 p.2 last two ¶, p.11 ¶2, p.12 ¶2, which relied on MPEP 2106.04(a)(II), to show that “Certain Methods Of Organizing Human Activity”, describe, among others, behaviors, which are recited, described or set forth here by the argued “likelihoods that the one or more individuals” “will want to contact each of the respective entities” [emphasis added]. 
	
Brief 10/29/2021 p.8 ¶2 argues that the claim does not recite selecting an entity to contact and thus does not recite the behavior itself, and even if selecting an entity is a behavior, an interaction or social activity, the claims do not recite the features regarded by the examiner as a behavior, an interaction, or a social activity [emphasis added].
	Examiner fully considered the argument but respectfully disagrees, by pointing to Final Act 03/26/2021 p.11 ¶2-p.12 ¶2, which relied on MPEP 2106.04(a)(II), to show that “Certain Methods Of Organizing Human Activity”, describe, among others, managing behaviors [here: “likelihood” that “individual(s)”  “will want” “to contact each of respective entities”], relationships or interactions between people [here: “contact” “entities”] or social activities [here “selection of entity to contact from the ranked list of entities”]. Examiner also points to MPEP 2106.04(a)(2) II mid-¶6 to submit that “certain activity between a person and a computer” may fall within the “Certain methods of organizing human activity" grouping. Examiner will more granularly investigate at Steps 2A prong two and Step 2B, the additional “via a room management client” argued above at Brief 10/29/2021 p.8 ¶2.

- Step 2A prong one: Mental Processes -
Brief 10/29/2021 p.8 last ¶ to p.9 ¶2 argues that the claimed “caus[ing] the ranked list of entities to be displayed on a display of the room management client”, cannot practically be performed in the human mind because the human mind cannot practically perform “displaying”, much less displaying a “ranked list of entities”, to the claimed one or more individuals in the presence of the room management client, where the “entities that can be contacted from a room management client”.
	Examiner fully considered the argument but respectfully disagrees finding it unpersuasive. Here, the argued capabilities remain analogous to the capabilities of an organizer, doorman, porter, usher, bouncer, etc. to observe attendee proximity as well as to collect and pass along calendar data. See Final Act 03/26/2021 p.10 last ¶ - p.11 ¶1. Nothing would prevent such users, to be qualified as participating management entities to visually and/or auditory inspect or detect using their own eyes and/or ears the presence or proximity of attendee. Also, nothing would prevent the users, to use physical aids such as pen and paper, to evaluate and judge (i.e. “rank” frequent “entities”) and to further write (i.e. “display” the “ranked list”) to be further “contact[ed]” verbally. Thus, when tested under MPEP 2106.04(a)(2) III B, the above communication functions set forth or describe physical aided abstract examples, analogous to observation with ones’ eyes, as well as cognitive evaluation and judgement, passed along akin to a “display”. In combination they do represent a set of basics, physiological, mental processes implementable, with or without use of physical aids including, but not limited to, pen and paper. For example MPEP 2106.04(a)(2)IIIC goes as far to state that a claim that requires a computer does not preclude the claim from reciting a “Mental Process”. For now, Examiner submits that there is a preponderance of evidence for the claims reciting or at least describing or setting forth the abstract idea. Step 2A prong one. The capabilities to the additional computer-based elements to be used as tools to automate such manual processes [Final Act 03/26/2021 p.14 ¶1] will be further tested in detail with respect to the subsequent Step 2A prong two and Step 2B below. 

	ii. The claims are not directed to an abstract idea
- Step 2A prong two -
Brief 10/29/2021 p.9 ¶ 3 to p.10 ¶1 argues that similar to Example 40 (claim 1) and Example 42 (claim 1) of the USPTO Subject Matter Eligibility Examples, the current claimed steps provide a specific manner of displaying information resulting in an improved user interface for the functioning of electronic devices by:
	- “detecting the presence one or more individuals having access to a directory of entities that can be contacted from a room management client”,
	- “determining likelihood scores for each of the entities in the directory, the likelihood scores indicative of ... predicted likelihoods that the one or more individuals ... will want to contact ... the respective entities”
	- generates “a ranked list of entities ... based on their respective likelihood scores," and displays the ranked list on the room management client”. Responsive to receiving a selection of an entity to contact, generates “a communication to contact the entity”.
    Examiner fully considered the argument, respectfully disagrees finding it unpersuasive.   
    Examiner points to Non-Final Act 11/19/2020 p.5 ¶4- ¶5 which stated that the examples issued by USPTO in conjunction with the guidance are merely hypothetical and non-precedential and do not carry weight of Court decisions and hence are not used as basis for subject matter eligibility rejection. “2019 PEG, 101 Examples 37-42 entitled “Subject Matter Eligibility Examples: Abstract Ideas” p.1 ¶1 2nd sentence. “The examples below are hypothetical and only intended to be illustrative of the claim analysis under the 2019 PEG”. Also, Examiner submits that the eligible claim 1 of each the hypothetical and non-precedential Examples 40, 42, are irreconcilably different than the one argued here. Example 40 (claim1) adaptively monitored traffic data through network appliance connected between computing devices. Similarly, Example 42 (claim 1) disclosed the technological details of converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users.
	Here however the “detecting the presence one or more individuals having access to a directory of entities that can be contacted from a room management client” in the argued independent claim 1 does not appear to be performed by any additional, computer-based elements for. Moreover, following a similar rationale as that of Final Act 03/26/2021 mid-p.13, the Examiner follows MPEP 2106.05(f) and submits that the capabilities of the “processor(s)” at sister independent Claims 13, 19, and “proximity detector” at dependent Claims 6, 18 only, as additional, computer-based elements for “detection” [Claims 6, 18] “of the given entity” [room or people per Claim 1] represents mere invocation of computer elements as tools for monitoring [akin here to “detecting”] audit log data [akin here to “individuals having access to a directory”] that is executed on a general-purpose computer and requiring use of software to tailor information and provide it to user on a generic computer [akin here to “displays the ranked list on the room management client”]. Such computer functions do not integrate the abstract idea into a practical application. MPEP 2106.05(f).

Brief 10/29/2021 p.10 ¶2 further points to Original Spec. ¶ [0047] to argue that the claimed functionality of the room management clients and the proximity sensor provide a practical application that improves efficiency in a business environment and facilitates and automates meeting room turnover.
	Examiner fully considered Appellant’s argument but respectfully disagrees finding it unpersuasive. Here, in addition to the above findings reincorporated herein, Examiner further points to Final Act 03/26/2021 p.14 ¶2 where the Examiner relied on MPEP 2106.05(h)1, to stress that limiting the combination of collecting information, analyzing it, and displaying certain results of collection and analysis to data related to technological environment or field of use (akin here to conveniently presents the rooms and people to automate meeting room turnover argued as argued at Brief 10/29/2021 p.10 ¶ 2) does not integrate the abstract idea into a practical application. 
	Examiner also points to Final Act 05/12/2020 p.5 ¶2-¶5 and Non-Final Act 11/19/2020 p.6 ¶3-p.7 ¶ 1 which cited MPEP 2106.04(a) and “SAP Am, Inc v InvestPic LLC United States Court of Appeals for the Federal Circuit No 2017-2081, May 15, 2018, 2018 BL 275333” and “Versata Dev. Grp., Inc. v. SAP Am., Inc., 115 USPQ2d 1681 (Fed. Cir. 2015)” to show that improving the abstract idea itself, such as an entrepreneurial goal (here meeting room turnover and improved efficiency in a business environment at Brief 10/29/2021 p.10 ¶1-¶2 in light of Original Spec. ¶ [0019]) is not an improvement in actual technology or the computer itself, but rather a mere application of an abstract idea by computer based elements per MPEP 2106.05(f), or a further narrowing or limiting of the abstract idea to a field of use or technological environment per MPEP 2106.05(h), and thus does not integrate the abstract idea into a practical application. Here, as in “SAP” supra, “no matter how much of an advance in the field” “the claims” [would] “recite the advance” [would still] lie” “in the realm of abstract ideas” [here conveniently presents the rooms and people to automate meeting room turnover argued as argued at Brief 10/29/2021 p.10 ¶ 2] with no plausibly alleged innovation in non-abstract application realm. In fact MPEP 2106.04 I. cites “Myriad, 569 U.S. at 591, 106 USPQ2d at 1979” to state that even a “groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101  inquiry”. This is further corroborated by “Versata” supra undelaying the difference between improvement to entrepreneurial goal objective vs improvement to actual technology and by “BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 127 U.S.P.Q.2d 1688 (Fed. Cir. 2018), Court Opinion” stating that a claim is not patent eligible merely because it applies an abstract idea in a narrow way. 

Brief 10/29/2021 p.10 last ¶ to p.11 ¶1 further argues that the claim recites one or more “rooms” each associated with one or more “room management clients”, and a “room management server that communicates with the room management clients via a network” as a non-conventional and non-generic arrangement of computer components that integrates the claims into a practical application.
	Examiner fully considered Appellant’s argument but respectfully disagrees finding it unpersuasive. First, the Examiner notes that (non-)conventional and (non-)generic arrangement of computer components appears to be a test for Step 2B of the analysis; not a test of whether the additional computer-based elements integrate the abstract idea into a practical application per Step 2A prong two of the analysis. Here, Appellant listed such argument under Step 2A prong two, starting with Brief 10/29/2021 p.9 ¶ 3. However, MPEP 2106.04(d)(I) ¶12 is clear: “Step 2A specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity”. 
	Examiner responds by pointing to Final Act 03/26/2021 p.13-p.14 ¶1, which followed the MPEP 2106.05(f), and found that when tested under case law, such as “TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 Fed. Cir. 2016)”, the arrangement of the argued “room management client(s)”, and “room management server connected to the room management client via a network”, represent mere uses of computer components in their ordinary capacity for economic tasks or other tasks to receive, store, and transmit data. These do not integrate the abstract idea into a practical application. MPEP 2106.05(f).

Brief 10/29/2021 p.11 ¶2 argues that it would be impractical for a doormen, porter, usher, or bouncer to perform determining likelihood scores for each of the entities in a directory, generating a ranked list of entities, and sending the ranked list to a client device.
	Examiner fully considered the argument but respectfully disagrees, submitting that the impracticability of a human to perform the mental functions is a part of the Step 2A prong one test, more specifically with respect to the abstract “Mental Processes grouping” of MPEP 2106.04(a)(2) III A. Here, the test of Step 2A prong two is whether the additional, commuter-based elements integrate the abstract idea into a practical application at MPEP 2106.04(d). As referred by the current Examiner Answer at p.5 above, Examiner tests the capabilities of the additional computer-based elements at Step 2A prong two. Specifically, Examiner found that the capabilities of the additional computer-based elements such as “processor of room management server”, and “management client via network” to merely apply or automate the aforementioned, abstract processes. Final Act 03/26/2021 p.3-p.4 ¶ 1, Non-Final Act 11/16/2020 p.6 to p.7 ¶ 1 relied on MPEP 2106.05(f) to show that applying a business method on a computer, as in “Alice”, does not integrate the abstract idea into a practical application. Also, MPEP 2106.05(f) shows that the use of a computer 
[akin here to “server”, “client via a network” etc.] in its ordinary capacity for economic tasks or other tasks (e.g. to receive, store, transmit data) as in “TLI Communications”, “Affinity Labs” and “Intellectual Ventures” do not integrate the abstract idea into a practical application. Moreover, monitoring audit log data where the increased speed comes from the computer’s capabilities [rather than a human’s]. These however do not integrate the abstract idea into a practical application. see MPEP 2106.05(f) citing “FairWarning”.
Brief 10/29/2021 p.11 last ¶-p.12 ¶1 further argues that the limitations of “receiving, by the room management server from the room management client via the network, a selection of an entity to contact from the ranked list of entities” and “responsive to receiving the selection of the entity to contact, generating, by the processor of the room management server, a communication to contact the entity” are not extra-solution activities because they are not nominal or tangential to a process for enabling the communication between two client devices (i.e. between a room management client device and a client device of an entity to be contacted).
	Examiner fully considered Appellant’s argument but respectfully disagrees finding it unpersuasive. Examiner again clarifies that the Final Act 03/26/2021 p.13 last two ¶ relied on MPEP 2106.05(f) to show that monitoring audit log data that is executed on a general-purpose computer, tailoring content and accessing user-specific information through mobile interface to retrieve the information followed by delivery of broadcasting content to a device via a network, are examples of applying the abstract idea.
	Alternatively, the Final Act 03/26/2021 p.14 ¶3 also pointed to MPEP 2106.05(g) to submit that consulting and updating an activity log [here “directory of entities”] as well as selecting a particular data source, data type and availability [here “selection via the room management client of an entity to contact from the ranked list of entities”] to be manipulated, [here “responsive to receiving selection of entity to contact, generating a communication to contact the entity” at independent Claims 1,13,19, and “…room location associated with room management client”;  at dependent Claims 4, 16] could also be viewed as extra-solution activities, which again would not integrate the abstract idea into a practical application. This are corroborated by MPEP 2106.05 (g) reliance on case law such as “Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937; and Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”. 	Thus here, there is a preponderance of evidence for the argued additional computer-based elements, not integrating the abstract idea into a practical application.
	iii. The claims recite significantly more than the identified abstract idea.
Brief 10/29/2021 p.12 ¶ 4- ¶5 argues that here as in “BASCOM”, the claims recite “a set of room management clients” and a “room management server connected to the room management client via a network” which are not well-understood, routine, or conventional, because like in “BASCOM”, the arrangement of “room management clients” and room management server is non-conventional and non-generic one; a technical improvement that allows entities to communicate with each other more effectively.
	Examiner fully considered Appellant’s argument but respectfully disagrees finding it unpersuasive by pointing to Final Act 03/26/2021 p.4 ¶2-p.5 stressing that unlike “Bascom”, cited by MPEP 2106.05(d) I.3, here there is nothing remotely similar to the technological details of a customized internet filtering tool by combination two generic components namely local computers and ISP server to apply the specific user's filtering mechanism to the websites requested by that user. 
	Rather here, the current claims follow a similar path of patent ineligibility which more closely follows the Court’s findings in “Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362” as cited by MPEP 2106.05(d), rather than that of “Bascom”, by utilizing an intermediary computer [here “room management server”] to forward information [here to “room management clients”]. Also, when investigating these communication capabilities more microscopically, as in MPEP 2106.05(d) II, one confirms conventionality of retrieving information memory2/ electronic recordkeeping3 and receiving or transmitting data4 over a network [argued here” the room management server is capable of communicating with the room management clients via the network”]. 
	Also, as identified by the Final Act 03/26/2021 at p.5, the conventionality of such combination is further corroborated by at least the following paragraphs:
	* Original Specification ¶ [0022] 1st -2nd sentences reciting at a high level of generality: “a room management client 130 may comprise a conventional general purpose computer system. In these embodiments, the room management client 130 may comprise hardware and software associated with general computing systems”.
	 * Original Specification ¶ [0024] reciting at a high level of generality: “The room management server 110 comprises a computing device that performs various functions to facilitate use of meeting rooms in conjunction with the room management6 26295/37088/FW/9684647.1  clients 130”.
	* Original Specification ¶ [0035] reciting at a high level of generality: “Fig. 3 illustrates an example embodiment of a room management server 110. The room management server 110 comprises a processor 310 and a storage medium 320 (e.g., a non-11 26295/37088/FW/9684647.1transitory computer-readable storage medium)”.
	* Original Specification ¶ [0026] reciting at a high level of generality: “Fig.2 is a block diagram of an embodiment of a room management client 130. The room management client 130 includes a network interface 202, input/output (I/O) devices 204, attendee detection sensors 206, a processor 208, and a storage medium 210”.
	* Original Specification ¶ [0027]: “The network interface 202 comprises hardware, firmware, and/or software to facilitate communication with the network 120. The network interface 202 may utilize any conventional wired or wireless communication protocols or a custom communication protocol”. 
  Such level of generality corroborates the conventionality of the additional elements.
  Thus, the argued additional, computer-based elements do not provide significantly more. 
Brief 10/29/2021 p.13 to p.14 ¶3 further argues that the following limitations are 
not well-understood, routine, or conventional activity:
	* “determining, by a processor of a room management server connected to the room management client via a network, likelihood scores for each of the entities in the directory, the likelihood scores indicative of respective predicted likelihoods that the one or more individuals having access to the directory of entities on the room management client will want to contact each of the respective entities in the directory,"
	* “generating, by the processor of the room management server, a ranked list of entities wherein the entities in the ranked list of entities are ranked based on their respective likelihood scores” and 
	* “sending, by the room management server to the room management client via the network, the ranked list of entities to cause the ranked list of entities to be displayed on a display of the room management client”
	In addition, Appellant argues that “a directory of entities that can be contacted from a room management client...comprising: one or more meeting rooms, each meeting room associated with one or more room management clients from the set of room management clients, a room identifier and a room calendar indicating room availability, and one or more people, each person associated with a personal calendar indicating a schedule of meetings, each meeting associated with a meeting room of the one or more meeting rooms” is also not well-understood, routine, or conventional activity in the field.
	Examiner fully considered Appellant’s argument but respectfully disagrees finding it unpersuasive by reincorporating all the findings above, including the distinction between abstract elements and additional computer-based elements. For example, Examiner stresses that many of the argued features such as “determining”, “likelihood scores”, and “generating” “a ranked list of entities” “based on their respective likelihood scores” could be viewed as abstract right from the onset. Step 2A prong one. Examiner takes this opportunity to stress that the abstract idea analysis is a two-prong analysis, where additional computer-based elements such as “processor of a room management server connected to the room management client via a network” are tested in detail at Step 2A prong two, and now again at Step 2B. It is thus important not to conflate Step 2A prong one, with Step 2A prong two and Step 2B. This can also be viewed as relevant to the Federal Circuit ruling in “BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 127 U.S.P.Q.2d 1688 (Fed. Cir. 2018), Court Opinion” that a claim is not patent eligible merely because it applies an abstract idea in a narrow way. 
	Also, Examiner reminds Appellant that for the purpose of Step 2B, the well-understood, routine, or conventional inquiry under MPEP 2106.05(d), is just one of the many tests MPEP 2106.05(a)-(h) in assessing whether the additional computer-based elements provide significantly more.  Again here, the Examiner relied on MPEP 2106.05(f) which cites “TLI Communications”, “Affinity Labs”, and “Intellectual Ventures” to show that the arrangement of a “room management server connected to the room management client via a network” is merely use of a computer or other machinery in its ordinary capacity for economic or other tasks to receive and transmit [here “sending” “via the network”] data [here “ranked list”], do not provide significantly more. Moreover, MPEP 2106.05(f) cites “Alice”, “Gottschalk”, “Versata” and “Intellectual Ventures” to show that general-purpose computer [here “processor”] applying a mathematical algorithm [akin here to “likelihood scores” and “ranked list” “based on likelihood scores”] does not provide significantly more, and neither does remotely accessing user-specific information [here “directory of entities”] through a mobile interface and pointers [here “that can be contacted from a room management client”]. For these reasons, said computer-based additional elements, similarly do not provide significantly more than the abstract idea itself when again tested under MPEP 2106.05(f), this time with respect to Step 2B. 
	Yet, assuming arguendo that further evidence would be require to also demonstrate conventionality of the additional, computer-based elements (i.e. “server”, “processors”, “clients”, “network” etc.), Examiner would further point to MPEP 2106.05(d) demonstrating said additional elements remain well-understood, routine, conventional. 
	In that case, Examiner would rely as evidence on case law listed by MPEP 2106.05(d). For example, MPEP 2106.05(d)(II) cites “Versata” to show that capabilities of the additional elements [here “by the processor of the room management server”] for arranging a hierarchy of groups and sorting information [here “generating” “ranked list of entities”] remain well-understood, routine and conventional, and thus do not provide significantly more. MPEP 2106.05(d)(II) further cites “TLI Communications”, “Symantec” “OIP Techs” “buySAFE to show that “receiving or transmitting data over a network”, including utilizing an intermediary computer to forward info [here “room management server connected to the room management client via a network” “sending, by the room management server to the room management client via the network”] are also well-understood routine and conventional, and do not provide significantly more. Step 2B  
- In conclusion - 
	Claims 1, 2, 4-6, 13, 14, 16-20  although directed to statutory categories (“method” or process, “non-transitory computer-readable storage medium” or computer product, and “device” or machine) they still recite, or at least set forth the abstract idea (Step 2A prong one), with their additional,  computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, Claims 1, 2, 4-6, 13, 14, 16-20 are not patent eligible. 


---------------------------------------------------------------------------------------------------------------------
- Prior art Rejections 35 USC 103-
	B. Claims 1-2, 4-6, 13-14, and 16-20 are patentable over the combination of
	* MacKenzie (U.S. Patent Application Publication No. 2018/0107987) and 
	* Norton (U.S. Patent Application Publication No. 2013/0117059). 
	
	i. The combination of cited references fails to teach or suggest "detecting a presence of one or more individuals having access to a directory of entities that can be contacted from a room management client of a set of room management clients, the entities comprising: one or more meeting rooms, each meeting room associated with one or more room management clients from the set of room management clients, a room identifier and a room calendar indicating room availability, and one or more people, each person associated with a personal calendar indicating a schedule of meetings, each meeting associated with a meeting room of the one or more meeting rooms."

Brief 10/29/2021 p16 ¶2 argues that MacKenzie’s tracking location and attendance history, does not teach detecting (or even knowing) presence of user because to detect presence of a user, a determination of whether the user is in a particular location at a current point in time is made. Specifically, the Appellant argues a location history or an attendance history is backwards looking and does not entail determining or knowing of the location of the user in one specific location at the current time. 
Brief 10/29/2021 p.17 ¶1-3 further argues that MacKenzie ¶ [0053] does not teach or suggest detecting presence of attendees because, because although MacKenzie’s contextual factors at ¶ [0024] include information related to locations, none of those are location of “individuals having access to a directory of entities that can be contacted from a room management client of a set of room management clients”.
Brief 10/29/2021 p.18 ¶2 further appears to argue that Norton ¶ [0045] does not disclose individuals having access to a directory of entities that can be contacted from a room management client of a set of room management clients.
	
	Examiner fully considered Appellant’s arguments but respectfully disagrees.
	First, as an issue of claim interpretation, Examiner submits that the above contested feature simply recites: “detecting a presence of one or more individuals having access to a directory of entities that can be contacted from a room management client of a set of room management clients” [bolded emphasis added].
	MacKenzie teaches or suggests such “…individuals having access to a directory of entities that can be contacted from a room management client of a set of room management clients”, in at least MacKenzie ¶ [0023] 1st sentence states: “meeting service 114 is subscription service, where each user” (i.e. “attendees” at MacKenzie ¶ [0053] 1st sentence) may have an account and access services by logging in using a password”. 	MacKenzie ¶ [0021] 1st sentence: “As illustrated in diagram 100, an example system may include a datacenter 112 hosting a cloud-based meeting service 114 configured to provide a number of services such as scheduling meetings, facilitating online meetings, and others that may be accessed across multiple devices and users”. 
	MacKenzie ¶ [0022] 3rd sentence: “The calendar application 106 may be an application hosted by the meeting service, or part of a combination of applications such as a communication application that enables various modes of communication in addition to managing calendars and facilitating meetings, for example”.
	MacKenzie ¶ [0053] 1st sentence further indicates that the presence of such individuals is known: “In one example, one or more meeting rooms may be physically closer to the attendees of a requested meeting than another meeting room (for example, in the same building or on the same floor as the attendees)”.
	While MacKenzie teaches a closeness ranking at ¶ [0053] 1st sentence, does not go as far to explicitly recite the term “detecting”. However 
	Norton provides, at Fig.7B, 734->736, and Fig.7A, 730->780 and at ¶ [0028] 2nd sentence, an analogous meeting room scheduling for both single and multi-participants, and further teaches or suggests the contested “detecting” by use of proximity sensors and motion detectors at ¶ [0045] 3rd sentence to transmit the information to the conference room scheduling system, to calculate assignment fitness core further disclosed b at ¶ [0009] last sentence as based on invitee likelihood to attend a meeting corresponding to the conference room scheduling request in plurality of conference room scheduling requests, on invitee's geographical proximity to a requestor issuing a conference room scheduling request in the plurality of conference room scheduling requests etc. Indeed, Norton ¶ [0122] 1st-2nd sentences confirms that the variables for the conference room assignment fitness score include time and availability of conference room and most importantly proximity to requester and invitees. 
      Norton also teaches or suggests the above “individuals having access to a directory of entities that can be contacted from a room management client of a set of room management clients” by reciting at Norton ¶ [0088] “In some embodiments, a request queue record (e.g., Request Queue Record 500-y) for a respective conference room scheduling request includes the following data, or a subset or superset thereof”: 
         Norton ¶ [0089] “Requester ID 504 that uniquely identifies a particular user (e.g., an n-bit binary number or an email address) who requested a conference room; typically the requester ID 504 corresponds to a user record in the user information database 116”;
         Norton ¶ [0090] “Invitee List and Status 506 identifies the invitee(s) associated with a calendar event that corresponds to the conference room request and this entry 500-y; the invitee list may comprise user IDs, email addresses or the like; the status information, if provided, indicates which invitee(s) have accepted or declined the invitation”; and             
         Norton ¶ [0092] “proximity to the requester”, complementary to MacKenzie above.
           
	Therefore, Examiner submits that under obviousness grounds of rejection, the combination of MacKenzie in view of Norton would have taught or at least suggest, to one of ordinary skills in the art: “detecting a presence of one or more individuals” with the disclosure of said “individuals” being narrowed to “having access to a directory of entities that can be contacted from a room management client of a set of room management clients” as contested above.







	 ii. The combination of cited references fails to teach or suggest "responsive to detecting the presence of the one or more individuals: determining, by a processor of a room management server connected to the room management client via a network, likelihood scores for each of the entities in the directory, the likelihood scores indicative of respective predicted likelihoods that the one or more individuals having access to the directory of entities on the room management client will want to contact each of the respective entities in the directory."
Brief 10/29/2021 p.19 ¶3 -p.20 ¶1 point to MacKenzie ¶ [0046] to argue that even if a potential meeting room is an entity, ranking potential meeting rooms does not teach or suggest ranking meeting rooms based on a likelihood that [a user] will want to contact the room. Brief 10/29/2021 p20 ¶3-¶4 further argues that the fact that an individual is an attendee of a meeting or that an individual is organizing the meeting is independent on the likelihood that such individual would like to contact the meeting room, that is, to communicate with the meeting room since in a conventional setting, there is no need for attendees or organizers to contact or communicate with a meeting room when a meeting is being organized for the meeting room, with neither MacKenzie nor the Action providing explanation on how a history of acceptance or a preference for certain meetings and locations are relevant to a likelihood that an individual will want to contact a meeting room.
Brief 10/29/2021 p.21 ¶2 argues that it is unclear in Norton how attending meeting is equivalent to contacting the room where the meeting is taking place, and how attending a meeting is relevant to a likelihood that an individual will contact the room where the meeting is taking place.
	Examiner fully considered Appellant’s argument but respectfully disagrees finding it unpersuasive. 
	MacKenzie is clear at ¶ [0080] last sentence: “determining and ranking the set of potential meeting times on determined patterns of behavior including increasing recall and precision, wherein recall represents a likelihood of selection of an actual meeting time among the set of potential meeting times and precision represents likelihood of a selection of a top ranked potential meeting time as actual meeting time”. 	MacKenzie ¶ [0081] last sentence explains that such concept refers to an “actual meeting time and an actual meeting room”: “The method may further include adjusting a plurality of factors to train a scheduling module configured to determine and to rank the set of potential meeting times and the set of meeting rooms based on a selection of an actual meeting time and an actual meeting room”.
	This is reflected and corroborated by MacKenzie ¶ [0046] 1nd sentence: “ranking of potential meeting times and meeting rooms taking contextual factors and extraneous factors into consideration” which are explained by MacKenzie at ¶ [0024] as
“history of the meeting organizer and/or meeting attendees of accepting certain meetings, preferring certain times/locations, meeting schedules, workloads, future availabilities, weather forecast, a convention causing worse than normal traffic or affecting availability of accommodations, meeting places, etc.” (emphasis added). MacKenzie at ¶ [0032] 1st – 3rd, 5th sentences “The ranking system may determine patterns in the users' behaviors. The patterns may be used toward mimicking the users' behavior in planning upcoming meetings with other users. Given a list of viable time slots (that are available to all attendees), the applicable time slots may be ranked based on the likelihood of being selected for a requested meeting…. A machine learning or similar approach may include a measure of success, which may be based on prior knowledge of users' behavioral patterns and indicated maximized recall and precision”.
      Thus, Examiner submits that under obviousness grounds of rejection, the combination of MacKenzie in view of Norton would have taught or at a minimum suggest to one of ordinary skills in the art the above contested feature. 

For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/Octavian Rotaru/
Primary Examiner, AU 3624 A
January 20th, 2022






Conferees:
/PATRICIA H MUNSON/           Supervisory Patent Examiner, Art Unit 3624  

/ALEXANDER G KALINOWSKI/           Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45  requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b)  in effect on March 18, 2013.




    
        
            
        
            
        
            
    

    
        1 Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)
        2 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and
            OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93
        3 Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) and 
            Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 
        4 Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 and TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016)  and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)